The appeal in this case is from a judgment of conviction for the offense of burglary *Page 681 
in the second degree as charged in the first count of the indictment.
Upon arraignment the defendant interposed his plea of guilty as charged in said count. The court sentenced the defendant to imprisonment in the penitentiary for the period of three years.
The appeal is upon the record. Upon investigation we find that all the proceedings in the court below were regular in every respect. No other questions are presented for our consideration; it follows, therefore, that the judgment of conviction, from which this appeal was taken, is due to be affirmed. It is so ordered.
Affirmed.